131 P.3d 905 (2006)
156 Wash.2d 1030
In re the Detention of: Herman Ross PASCHKE, Petitioner,
v.
STATE of Washington, Respondent.
No. 75603-1.
Supreme Court of Washington.
April 6, 2006.

ORDER
¶ 1 This matter came before the Court on its April 6, 2006, En Banc Conference. The Court considered the Petition and the files herein. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the Petition for Review is granted and the matter is remanded to the Court of Appeals, Division III, for reconsideration in light of In re the Detention of Marshall, 156 Wash.2d 150, 125 P.3d 111 (2005).